DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed Jun. 10, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document. It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
Two prior art references were noted in the preceding Office action mailed on Jun. 1, 2021. The following further reference is noted.
JP 2010-120991 A to Horio is cited in the corresponding International Search Report. Horio describes a copolymer (see ¶ [0100]) comprising units X, corresponding to the presently recited units ethylene (X1), units Y which are di(meth)acrylate units, and units Z, corresponding to the presently recited units (Z2). Horio does not specifically disclose the presently recited combinations of three or four monomers including a compound of formula (1), and Horio does not disclose the presently recited molecular weight distribution.
The examiner is unaware of any prior art that describes or suggests the claimed copolymers or methods. Claims 8-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764